Citation Nr: 0835738	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits based on additional allowance 
payable for dependants prior to veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1971.  He died on September [redacted], 2006.  The 
appellant is his surviving widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which advised the appellant that she was not 
entitled to accrued benefits.


FINDINGS OF FACT

The veteran never filed a claim for payment of additional 
compensation for dependents prior to his death, despite being 
advised that he could do so.


CONCLUSION OF LAW

There is no legal entitlement to payment of additional 
compensation for dependents, for the purposes of accrued 
benefits.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims has held that when 
the interpretation of a statute or regulation is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

Analysis

At the outset, the Board notes that since the appellant's 
claim was first denied, the regulations pertaining to accrued 
benefits were amended, effective January 29, 2007.  See 71 
Fed. Reg. 78368-78369 (Dec. 29, 2006) (presently codified at 
38 C.F.R. § 3.1000 (2007)).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA to do otherwise and the Secretary did so.  
In the present case, the amended regulation expressly 
provides for retroactive applicability for claims in which 
the deceased beneficiary died on or after December 16, 2003.  
Thus, as the veteran died in September 2006, the appellant's 
claim is affected and is subject to the amended regulation.

The amended regulation, in relevant part, removes the two- 
year limitation on accrued benefits payable under 38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2007).  In other words, the 
appellant might be entitled to more accrued benefits under 
the amended regulations because VA no longer limits such 
benefits to a period "not to exceed two years prior to the 
last date of entitlement."  The Board observes that the 
appellant was not provided notice of this change in 
regulation, including a copy of the amended regulation.  
However, the Board concludes that no remand is necessary 
because proceeding with this claim under the new regulation 
would not be prejudicial to the appellant.  In this regard, 
the Board notes that the amended regulation is liberalizing.  
Additionally, the amendment does not affect how VA determines 
entitlement to accrued benefits; rather, it changes how 
accrued benefits are calculated once they are awarded.  This 
is important because, for the reasons discussed below, the 
Board concludes that the appellant is not entitled to accrued 
benefits.  

The issue of whether entitlement ended two years ago or more 
is moot, and the absence of notice regarding the amended 
regulation should not prevent a Board decision on the 
appellant's claim.  See Soynini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In the instant case, the veteran died in September 2006.  
That same month, the appellant filed a claim for burial 
benefits and for death benefits.  She maintains that she is 
entitled to an accrued additional allowance for dependants.  
She does not claim that the veteran had filed a claim for 
these benefits.  Rather, she contends that the veteran was 
ignorant of their availability and did not file a claim since 
the appellant worked full time and he did not realize he 
could file a claim for her as a dependant.  The Board notes 
that the veteran was advised of the availability of an 
additional allowance for dependants in October 2003, when his 
combined rating was increased to 60 percent and he became 
eligible for the additional benefit.

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2007).  Moreover, 
an "[a]pplication for accrued benefits must be filed within 1 
year after the date of death."  38 C.F.R. § 3.1000(c).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300; see also Zevalkink 
v. Brown, 102 F.3d 1236, 1300 (Fed. Cir. 1996) (noting that 
an accrued benefits claim is derivative of the veteran's 
claim).

In this case, the Board finds that the appellant's claim for 
accrued benefits is barred as a matter of law.  Specifically, 
this case turns on statutory interpretation.  The law is 
clear that in order to support a claim for accrued benefits, 
one of two situations must be present:  either (i) the 
veteran had a claim pending at his death; or (ii) the veteran 
was entitled to benefits based on an existing rating or 
decision.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The facts here are undisputed.  First, the evidence does not 
show that the veteran filed a claim for additional dependent 
benefits prior to the time of his death, nor is there any 
evidence that the veteran intended to file a claim for 
additional benefits prior to the time of his death.  In fact, 
the appellant herself explains that the veteran chose not to 
file a claim for dependants.  Therefore, the first basis on 
which the appellant may file a claim for accrued benefits is 
not satisfied.

Next, the evidence does not show that the veteran was 
entitled to the benefit based on an existing rating or 
decision.  The record is completely absent of any 
correspondence from the veteran regarding his dependants 
following his eligibility for an additional allowance in 
October 2003.  As he had never filed a claim for additional 
dependency compensation or any other benefit, there was no 
rating or decision addressing the issue during his lifetime.  
In order for the appellant to file a claim for accrued 
benefits, the veteran must have been entitled to the benefit 
based on an existing rating or decision.  This is simply not 
the case in this situation.

As noted above, claims for accrued benefits are derivative in 
nature; that is, the appellant's claim is only as good as the 
veteran's claim was at the time of his death.  That is, there 
is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  In this 
case, the veteran did not have a claim pending for additional 
benefits at the time of his death.  Moreover, there was no 
existing rating or decision on which he was entitled to 
benefits.

Therefore, the appellant is not legally entitled to file a 
claim for this benefit.  The law pertaining to eligibility 
for accrued benefits is dispositive of this issue; the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board regrets that a more favorable determination could 
not be made in this case.  Although the Board is sympathetic 
to the appellant, the Board must apply the law as it exists, 
and the Board is bound by the laws codified in Title 38 of 
the United States Code and Code of Federal Regulations, which 
govern dependent's benefits administered by the Secretary of 
VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the 
Board must apply "the law as it exists, and cannot 'extend . 
. . benefits out of sympathy for a particular [claimant]'", 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  


ORDER

Entitlement to payment of additional compensation for 
dependents, for the purposes of accrued benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


